DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CH00720/18, filed on 06/05/2018.

Status of Claims
Claims 1-14 are considered in this Office Action. Claims 1-14 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/02/2020 appears to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. The initialed and date copy of applicants’ IDS form 1449 is attached to this instant Office Action. 

Claim Objections
Claim 13 objected to because of the following informalities:  the claim reads “according to claim 12…” but should be edited to recite “13. The method according to claim 12 …” See MPEP 608.01(m) for guidance.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
An event characteristic generation circuit in claims 1 and 8;
Multi-dimensional data structure  in claims 1 and 8;
 a first accumulation scenario data structure in claims 1 and 8;
a second accumulation scenario data structure in claims 1 and 8;
a third accumulation scenario data structure in claims 1 and 8;
a GDP scaling structure in claims 3 and 10;
structure in claims 2, 4, 9, and  11;
a forward selection structure in claims 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor the applicant regards as the invention.
Claims 1 recites “LLC”, “ULC”, and “ELC”, it is unclear what these acronym stand for, which render the claims indefinite. Examiner notes that the first instant of abbreviation, for example, “LLC” should be accompanied with the full phrase to establish an acceptable meaning and antecedent basis.  
Claims 2-7 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Claims 3 and 10 recite “GDP”, it is unclear what these acronym stand for, which render the claims indefinite. Examiner notes that the first instant of abbreviation, for example, “GDP” should be accompanied with the full phrase to establish an acceptable meaning and antecedent basis.  

Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite limitation “An event characteristic generation”, “Multi-dimensional data structure”, “a first accumulation scenario data structure”, “a second accumulation scenario data structure “, and  “a third accumulation scenario data structure”, claims 3 and 10 recite “a GDP scaling structure”, claims 2, 4, 9, and  11 recite “structure”, and claims 7 and 14 recite “a forward selection structure”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers”” and presents figure 1. However, there is no disclosure of any particular an algorithm/ structure/material to perform the function associated with the limitation i.e., Multi-dimensional data structure hold the predefined accumulation scenarios. As would be recognized by those ordinary skill in the art, these step require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. . See MPEP 2181. 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354. 
Claims 2-7 and 9-14 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
Next, the term “scenario events lasting a long time” in claim 5-6 and 12-13 is a relative term which renders the claim indefinite. The term “long time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. neither the claims nor the Spec appear to provide a basis or definition for the scope of “long time” (i.e., what period of time falls within the scope of “long time” and what period of time falls outside the scope of “long time”).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-14 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention. 
Claims 1 and 7 recite limitation “An event characteristic generation”, “Multi-dimensional data structure”, “a first accumulation scenario data structure”, “a second accumulation scenario data structure “, and “a third accumulation scenario data structure”, claims 3 and 10 recite “a GDP scaling structure”, claims 2, 4, 9, and 11 recite “structure”, and claims 7 and 14 recite “a forward selection structure”. However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that i.e., for capturing first frame parameters of first scenario loss events, the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events. For example, Applicant’s specification discloses “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers”” and presents figure 1. 
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-7 and 9-14 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7) and the method (claim 8-14) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An event generator generating risk events for clash-quantifying, multi- risk assessment systems with automated measurement and assessment of multi-risk exposures induced by the generated risk events, liability catastrophes and casualty 5accumulations, wherein a plurality of affected units are subject to a risk exposure of the generated risk events caused by one or more liability risk exposed units, the event generator comprising: an event characteristics generation circuit including a multi-dimensional data structure holding predefined accumulation scenarios, wherein the multi- 10dimensional data structure comprises: a first accumulation scenario data structure for capturing first frame parameters of first scenario loss events, the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events, a second accumulation scenario data structure for capturing second frame parameters of second scenario loss events, the second frame parameters defining risk events with a global geographic impact range, with an extended duration time of 20unfolding of the impact, and with an extended number of causing risk exposed units, and a third accumulation scenario data structure for capturing third frame parameters defining third scenario risk events impacting first and second scenario risk events with external influences, the third frame parameters capturing external influence 25measures impacting at least frequency or severity of the impact of the occurring risk events,108 wherein the event generator selects scenarios, when a LLC scenario groups is triggered, by selecting relevant LLC scenarios from first scenarios of the multi- dimensional data structure based on activities assigned to selected risks, and when an ULC scenario group is triggered, by selecting relevant ULC scenarios from second 5scenarios of the multi-dimensional data structure based on the activities assigned to selected risks, wherein based on the selected scenarios, concrete events are generated by the event generator based on the multi-dimensional data structure with the predefined accumulation scenarios and accessibly assigned to a first, second, or third scenario event 10of the multi-dimensional data structure, respectively, wherein a structured cause-effect chain is provided by the event generator by generating for each of the scenarios a plurality of data sets holding risk events evolving from a specific accumulation scenario, and wherein an activity is realized as a unit that is executed and is part of a scenario in order that the scenario actually happens within the structured cause-effect 15chain of the event generator, wherein each causing activity has one or more types of industry assigned executing a given activity together with a probability measure that a causing activity is executed from a specific industry, and wherein the LLC, ULC and ELC scenario events are generated as occurring independently from a causing unit and corresponding probability values are generatable by providing a measure for a 20probability that a causing unit is part of events as generated. Claim 8 recites substantially the same limitation as claim 1 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification  (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Filippo Salghetti (US 2012/0143633 A1, hereinafter “Salghetti”) in view of Jodi Jenson (US 2003/0028466 A1, hereinafter “Jenson”).
Claim 1/8:
Salghetti teaches:
An event generator generating risk events for clash-quantifying, multi- risk assessment systems with automated measurement and assessment of multi-risk exposures induced by the generated risk events, liability catastrophes and casualty 5accumulations, wherein a plurality of affected units are subject to a risk exposure of the generated risk events caused by one or more liability risk exposed units ([0016] describes a system for multi risk assessment), the event generator comprising: 
an event characteristics generation circuit including a multi-dimensional data structure holding … accumulation scenarios ([0020] FIG. 5 shows a block diagram illustrating schematically an exemplary operation performed by means of the modules of the system. Each loss model is based on a scenario and has one frequency and several severity components. The linking between cause and effect and decomposition of the risk into components is performed by means of the system by identifying and triggering the perils (cause of potential loss), the risk objects or activities (cause of potential loss) and/or the scenario classes (effect of potential loss). [0056]  it can be possible to allocate the expected loss burden to some loss components for a predefined set of concrete scenarios which were chosen to be exemplary for a representative set of possible scenarios leading to product liability or commercial general liability claims), wherein the multi- 10dimensional data structure comprises: 
a first accumulation scenario data structure for capturing first frame parameters of first scenario loss events, the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events ([0046] and FIG. 5 describes  the system comprises a scenario generator 131, a price tag engine 132, a modulation engine 133, a plurality of loss scenarios (loss models), a wording filter 134 and an aggregator (see FIG. 5). Each of the 5 components accommodates a number of risk drivers 311-313  and takes the input information from the loss scenario and the exposure. A scenario can be regarded as the entity identified by the categories peril, risk object/activity, loss mechanism, type of affected party, and location. The loss scenarios are modified and passed to the next module. [0047] Loss scenarios are the system variables of the control unit controller 10 which connect the liability risk drivers 311-313 to form a functional structure. In the following, the relationship between the components of the control unit controller 10 of the embodiment variant introduced above and the loss scenarios are established. A scenario is a specific setup and flow within a series of events or occurrences.  A scenario or the describing data and function of the scenario comprises the answers to the questions "what could cause a loss" and "what would be the effect of the potential loss" (a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events) with the answers to the questions "where could it happen" (geographic impact range i.e., para. [0126]) and "who could be affected"(the plurality of affected units affected by an impact of occurring risk events). Time dimensions are explicitly comprised in the control unit controller 10 (i.e., short duration window)), 
a second accumulation scenario data structure for capturing second frame parameters of second scenario loss events, the second frame parameters defining risk events with a global geographic impact range, with an extended duration time of 20unfolding of the impact, and with an extended number of causing risk exposed units([0046] and FIG. 5 describes  the system comprises a scenario generator 131, a price tag engine 132, a modulation engine 133, a plurality of loss scenarios (loss models), a wording filter 134 and an aggregator (see FIG. 5). Each of the 5 components accommodates a number of risk drivers 311-313 and takes the input information from the loss scenario and the exposure. A scenario can be regarded as the entity identified by the categories peril, risk object/activity, loss mechanism, type of affected party, and location. The loss scenarios are modified and passed to the next module. [0047] Loss scenarios are the system variables of the control unit controller 10 which connect the liability risk drivers 311-313 to form a functional structure. In the following, the relationship between the components of the control unit controller 10 of the embodiment variant introduced above and the loss scenarios are established. A scenario is a specific setup and flow within a series of events or occurrences.  A scenario or the describing data and function of the scenario comprises the answers to the questions "what could cause a loss" and "what would be the effect of the potential loss" (an extended number of causing risk exposed units i.e., Fig. 18) with the answers to the questions "where could it happen" (global geographic impact range i.e., para. [0126]) and "who could be affected"(the plurality of affected units affected by an impact of occurring risk events). Time dimensions are explicitly comprised in the control unit controller 10 (i.e., an extended duration time of 20unfolding of the impact)), 
and a third accumulation scenario data structure for capturing third frame parameters defining third scenario risk events impacting first and second scenario risk events with external influences, the third frame parameters capturing external influence 25measures impacting at least frequency or severity of the impact of the occurring risk events([0046] and FIG. 5 describes  the system comprises a scenario generator 131, a price tag engine 132, a modulation engine 133, a plurality of loss scenarios (loss models), a wording filter 134 and an aggregator (see FIG. 5). Each of the 5 components accommodates a number of risk drivers 311-313 and takes the input information from the loss scenario and the exposure. A scenario can be regarded as the entity identified by the categories peril, risk object/activity, loss mechanism, type of affected party, and location. The loss scenarios are modified and passed to the next module. [0047] Loss scenarios are the system variables of the control unit controller 10 which connect the liability risk drivers 311-313 to form a functional structure. In the following, the relationship between the components of the control unit controller 10 of the embodiment variant introduced above and the loss scenarios are established. A scenario is a specific setup and flow within a series of events or occurrences.  A scenario or the describing data and function of the scenario comprises the answers to the questions "what could cause a loss" and "what would be the effect of the potential loss"  with the answers to the questions "where could it happen" ( location impact range i.e., para. [0126]) and "who could be affected"(. Time dimensions are explicitly comprised in the control unit controller 10. Furthermore, there is a background scenario responsible for all uncorrelated high-frequency/low-severity losses for each type of affected loss units 20-26 or operating units 30. The frequency of losses may have to be generated out of the frequency of events and the distribution of the number of losses per event. The subsequent financial loss is implicitly a part of each component of the control unit controller 10, for example the financial loss according to bodily injury. It is clear that the location of the potential loss may differ from the location of the loss resolving unit 40, the insured, and the permanent location of the third party based upon a specific embodiment variant. As an example, for a specific embodiment variant, it can be assumed that different locations for the export market),108 
wherein the event generator selects scenarios, when a LLC scenario groups is triggered, by selecting relevant LLC scenarios from first scenarios of the multi- dimensional data structure based on activities assigned to selected risks, and when an ULC scenario group is triggered, by selecting relevant ULC scenarios from second 5scenarios of the multi-dimensional data structure based on the activities assigned to selected risks ([0065]  The insured product portfolio represents the risk inherent to the product sold by the insured operational unit 30. The type of product defines the type of products manufactured by the insured. As input quantity source to the scenario generator 131, scenario base frequencies for reference volume, reference volume and scenario base severities can be used as input parameters. As output of the scenario generator 131, the scenario generator 131 acts on the following on loss model components. Each underlying risk (for the time being industry segment only) may trigger one or more scenario classes, each having its own base severity.), 
wherein based on the selected scenarios, concrete events are generated by the event generator based on the multi-dimensional data structure with the predefined accumulation scenarios and accessibly assigned to a first, second, or third scenario event 10of the multi-dimensional data structure, respectively, wherein a structured cause-effect chain is provided by the event generator by generating for each of the scenarios a plurality of data sets holding risk events evolving from a specific accumulation scenario, and wherein an activity is realized as a unit that is executed and is part of a scenario in order that the scenario actually happens within the structured cause-effect 15chain of the event generator ([0135] C The system can be divided into five functional modules. In the example of FIG. 5, the chain of modules reflects the sequence: (i) cause of a potential loss, effect of the potential loss (scenario generator 131); (ii) cost of the effect of a potential loss (price tag engine 132), (iii) influence of various factors on the loss cost (modulation engine 133); (iv) insurance coverage of the potential loss (wording filter 134); (v) total expected loss (aggregator 135). The modules are connected by a definable scenario loss model representation. Each module accommodates a number of risk drivers and takes the input information from the scenario loss models and the exposure. The scenario loss models are modified and passed to the next module. [0136] The control unit controller 10 estimates how the total loss generated by each scenario is distributed among the various types of loss (bodily injury, property damage, financial loss). In the next step, the selectable risk drivers are prioritized by the control unit controller 10 or the driver selector 15. Prioritization comprises prioritizing the clusters and identifying the most important risk drivers within each cluster. In the next step, the control unit controller 10 provides a first preliminary estimate of the impact on loss frequency and severity of the most significant risk drivers for a given set of loss types. The preliminary selection can be based upon the value of a definable threshold value. The preliminary selection can be used as starting set for the inventive adaption and optimization of the system.), 
wherein each causing activity has one or more types of industry assigned executing a given activity together with a probability measure that a causing activity is executed from a specific industry, and wherein the LLC, ULC and ELC scenario events are generated as occurring independently from a causing unit and corresponding probability values are generatable by providing a measure for a 20probability that a causing unit is part of events as generated (The example of FIG. 9 is based on a set of eleven risk drivers that were prioritized by the driver selector 15. The system can be divided into five functional modules. In the example of FIG. 5, the chain of modules reflects the sequence: (i) cause of a potential loss, effect of the potential loss (scenario generator 131); (ii) cost of the effect of a potential loss (price tag engine 132), (iii) influence of various factors on the loss cost (modulation engine 133); (iv) insurance coverage of the potential loss (wording filter 134); (v) total expected loss (aggregator 135). The modules are connected by a definable scenario loss model representation. Each module accommodates a number of risk drivers and takes the input information from the scenario loss models and the exposure. The scenario loss models are modified and passed to the next module. The choice of how to measure the risk drivers and the quantification of their impact on frequency and severity is achieved by means of the system, as described below. Furthermore, the system needs to be calibrated. This operation is pursued by the use of severity curves at various level of granularity which can also be performed in a first step restricted to exemplary region or markets).  
While Salghetti in paragraph [0056] that it can be possible to allocate the expected loss burden to some loss components for a predefined set of concrete scenarios which were chosen to be exemplary for a representative set of possible scenarios leading to product liability or commercial general liability claims, it does not explicitly teach the following, however analogues art, in risk analysis, Jenson teaches: 
predefined scenario; ([0021]The system includes probability modeling which facilitates the determination of the probability for successfully achieving identified personal financial goals based upon at least one of thousands of hypothetical projections of each of several types of scenarios. [0034] In addition, portfolio integration module 107 may use a master set of data for user 101 and then analyze that data depending on a number of predetermined scenarios. The different scenarios may represent various circumstances that user 101 may face in a lifetime that may affect user's 101 finances);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Salghetti with Jenson to include a predetermined/predefined scenarios, because it is useful to improve the accuracy especially in the prediction of the expected loss industry segment using the number of scenarios available.

Claim 2/9:
Salghetti teaches:
The event generator according to claim 1, wherein in case of a generated LLC scenario event, a frequency is generated based on its occurring frequency assigned to a specific geographic region or country, wherein the event frequency generation is provided as a consequence of a corresponding scenario group frequency multiplied by a 25loss scenario frequency share and a country frequency scaling, and wherein the generated frequency is region-specific assigned to structure ([0126] The quantity definitions of the liability risk driver 311-313 referred to as "Geographical Extension of Activity" comprises the geographic scope of activities defining the spread of activities by country and/or regions. The following quantities are used to characterize the human factor: (a) Sales per country (geographic split of sales divided by corresponding PPP): this quantity is taken as the exposure (volume) in case of product liability. In this embodiment variant, the risk was not captured that a product may be sold on from one country to the other. (b) Wages per country in median income (the amount of salaries paid in a country divided by the median income of this country): this quantity is taken as the exposure (volume) in case of premises liability. The median income takes out the distortion caused by costs of living in a country. There are quantities describing the geographic extension of activity which are modulators and can also become relevant to the modulation engine 133. In this embodiment variant, sales per country are used as exposure (volume) for commercial general liability as well. As input quantity source, the exposure (volume) is used by the system. The output generates the operation on the loss model components. By definition, the exposure (volume) directly determines the frequency. The technical framework on exposure (volume) allocation is given with the price tag engine 132 defined above and the technical framework on volume-frequency relationships is given with the aggregator 135.).  

Claim 3/10: 
Salghetti teaches:
The event generator according to claim 2, wherein the country frequency scaling is provided by a GDP scaling structure starting from a known frequency value of another geographic region or country ([0034]  risk depends on the frequency and intensity of natural hazards, the assets exposed to natural hazards, and their physical vulnerability to a specific type of natural hazard, as captured by the loss frequency functions 1031, 1032, 1033. Second, based on the limited country resources for reducing human and economic losses, which are represented, for example, by parameters such as the gross domestic product (GDP) of the country, the parameter should be varied in such a way that the country becomes as financially resilient as possible, or provides sufficient funds for financing reconstruction of public infrastructure and for providing relief to households and the private sector.).  

Claim 4/11:
Salghetti  teaches: 
The event generator according to claim 1, wherein in case of an ULC 5scenario event generated as a global event, a frequency is generated based on its yearly frequency starting to unfold in a corresponding year 1 providing a year-allocation of a ULC scenario event of its first year to occur, wherein the frequency generation is provided as a consequence of a corresponding scenario group frequency multiplied by a loss scenario frequency share and a frequency attenuation, and wherein the generated 10frequency is assigned to structure [[0048] The scenarios can explicitly comprise time introduced as a dimension whereas the loss scenarios become a dependency of time t. [0049] ach loss scenario and therefore each loss model normally has exactly one frequency distribution function assigned. As taken into account by scenario generator 131, several losses may be caused by the same event. The events are independent (dependencies can be explicitly comprised in the control unit controller 10 using a feedback loop between the risk driver engines).  The indictors of all external risk drivers depend on time. [0050-0051] describe frequency determination framework wherein the parameters used are R total revenue, exposure (volume) split by industry segment i, l exposure (volume) split in industry segment i by location (country) for affected party/(products or premises), base frequency, i.e. the number potential events per year and unit of reference volume in industry segment, and the fraction of potential events with effect kl in all potential events with cause].  

Claim 7/14
Salghetti teaches:
The event generator according to claim 1, wherein selecting a list of relevant loss scenarios is based on a specific rating input by collecting all causing risk exposed units that are entered via the specific rating input, collecting all causing risk activities performable by said industries, and returning all loss scenarios where at least110 one of the collected causing risk activities are involved, providing a forward selection structure of rating to industries to causing risk activities to loss scenarios ([0048] For each relevant scenario, there are one or several loss models. These loss models can be called loss scenarios and are common to all the components 131-135 of the control unit controller 10. The components 131-135 can have the following operational interaction: 1. The scenario generator 131 (source): Based on the exposure information in the model input, the scenario generator 131 generates scenarios. For each generated scenario, a loss model is generated. 2. The risk driver’s engines: The risk drivers engines change the representations of these loss models or some values thereof. 3. The aggregator 135 (destination): The destination of the loss models is the aggregator 135 which calculates an expected loss. The scenarios can explicitly comprise time introduced as a dimension whereas the loss scenarios become a dependency of time t. [0065] In this example, the insured product portfolio represents the risk inherent to the product sold by the insured operational unit 30. The type of product defines the type of products manufactured by the insured. As input quantity source to the scenario generator 131, scenario base frequencies for reference volume, reference volume and scenario base severities can be used as input parameters. As output of the scenario generator 131, the scenario generator 131 acts on the following on loss model components, which are 1. Reversible/minor injury, 2. Disability/irreversible injury, 3. Death, 4. Property damage, and 5. Business interruption. Each underlying risk (for the time being industry segment only) may trigger one or more scenario classes, each having its own base severity);

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Filippo Salghetti (US 2012/0143633 A1, hereinafter “Salghetti”) in view of Jodi Jenson (US 2003/0028466 A1, hereinafter “Jenson”), as applied in claims 4 and 11, and further in view of David Baumgartner (US 2017/0161859 A1, hereinafter “Baumgartner”).
Claim 5/12:
While Salghetti describes that the scenarios can explicitly comprise time introduced as a dimension whereas the loss scenarios become a dependency of time t. [0065] In this example, the insured product portfolio represents the risk inherent to the product sold by the insured operational unit 30. The type of product defines the type of products manufactured by the insured. As input quantity source to the scenario generator 131, scenario base frequencies for reference volume, reference volume and scenario base severities can be used as input parameters. As output of the scenario generator 131, the scenario generator 131 acts on loss model components, it does not explicitly teach the following, however analogues art, in risk analysis, Baumgartner teaches:
The event generator according to claim 4, wherein the frequency attenuation provides a measure how a frequency of a ULC scenario event changes with the time by an attenuation factor F scaling down the frequency for ULC scenario events lasting over a long time by the attenuation factor F or an extension thereof ([0026] One or more disaster event types 101 are assigned to a disaster history table 10. Each disaster event type 101 comprises a plurality of type-specific measuring parameters of historical natural disaster events and associated type-specific loss frequency function parameters 102, providing for each natural disaster event type 101 a corresponding loss frequency function 103. The magnitude of a loss to its expected exceedance frequency is parameterized by means of the loss frequency function 103, where the exceedance frequency is a measure of the annual probability that an event or loss will meet or exceed a given magnitude in any given timeframe. [0027] The loss frequency curve 103 relates the magnitude of a loss relative to its expected exceedance frequency, where the exceedance frequency is the annual probability that an event or loss will meet or exceed a given magnitude in any given year. FIG. 4 shows an example of loss frequency functions 103 for a fictitious country for the four disaster event types 101 wherein the loss frequency function 1034 generated based on the disaster history of a fictitious country and respectively based on the disaster history table).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Salghetti and Jenson with Baumgartner to include the frequency attenuation provides a measure how a frequency of a ULC scenario event changes with the time by an attenuation factor F scaling down the frequency for ULC scenario events lasting over a long time by the attenuation factor F or an extension, because it is useful to improve the accuracy using frequency especially in the prediction of the expected loss industry segment using the number of scenarios available.

Allowable Subject Matter
While claims 6 and 13 are allowable over prior art of record, they are not allowable because they stand rejected over the 35 USC 101, 112(a), and 112(b) rejection set forth in the action. If they were amended in such a way to overcome the 35 USC 101, 112(a), and 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims, they would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7657475 B1
Property investment rating system and method
Arpin; Jeffrey L. et al.
US 20140258032 A1
TRANSACTION FACILITATING MARKETPLACE PLATFORM
Psota; James Ryan et al.
US 20120317058 A1
DESIGN OF COMPUTER BASED RISK AND SAFETY MANAGEMENT SYSTEM OF COMPLEX PRODUCTION AND MULTIFUNCTIONAL PROCESS FACILITIES-APPLICATION TO FPSO'S
ABHULIMEN; Kingsley E.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683